Citation Nr: 1002255	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for right ear hearing loss.



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1986 to 
January 1989, and from May 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The Board notes that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing in April 2008.  The Veteran having withdrawn 
his hearing request, the Board will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(e) (2009).

The case was remanded by the Board in July 2009 for 
additional development.


FINDING OF FACT

The Veteran does not have a right ear hearing disability as 
defined by VA.


CONCLUSION OF LAW

The Veteran does not have a right ear hearing loss disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2006 and March 2006, before the AOJ's initial adjudication of 
the claim, and again in July 2009.  

Specifically regarding VA's duty to notify, the February 2006 
notification to the Veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The March 2006 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of the issue on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained of the 
Veteran's service treatment records (STRs) that were 
available, post-service medical records, and secured an 
examination in furtherance of his claim.  

With regards to the Veteran's STRs, a memorandum dated in 
June 2006 indicates that complete STRs for the Veteran from 
January 1986 through August 1998 were not available for 
review.  The RO was able to obtain some STRs from the 
Veteran, the National Personnel Records Center (NPRC), the 
Missouri Adjutant General, and the Georgia National Guard.  
Those records have been associated with the claims file.  
When records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit of doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet.App. 46, 
51 (1996).  The RO documented its efforts to obtain the 
Veteran's STRs and made a formal finding that the missing 
records were not available.  An August 2006 report of contact 
indicates that the Veteran was informed of the unavailability 
of his service treatment records.  He understood that the RO 
would adjudicate his claim based on the evidence of records.  
The Veteran responded by stating that he wished his that his 
claim be decided as soon as possible.    Accordingly, VA has 
no duty to inform or assist that was unmet.

A VA medical examination with respect to the issue on appeal 
was obtained in August 2006.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the August 
2006 VA opinion obtained in this case was sufficient, as it 
was predicated on a full reading of the VA medical records in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides an explanation for the opinion stated.  Furthermore, 
the examination contains audiological findings sufficient to 
evaluated the Veteran's hearing acuity under 38 C.F.R. 
§ 3.385.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran's STRs are of record and show no diagnosis of, or 
treatment for, tinnitus or hearing loss.  The Board notes 
that his STRs from his periods of active service and his 
service in the Army National Guard contain two audiological 
examinations, dated in January 1989 and October 1995.  The 
January 1989 examination indicates normal hearing for VA 
purposes (as per 38 C.F.R. § 3.385) in the right ear at 500 
Hz to 6000 Hz.  The October 1995 examination shows hearing 
loss as defined by 38 C.F.R. § 3.385 of 40 decibels at 3000 
Hz.  Furthermore, as the Veteran has been service connected 
for left ear hearing loss, acoustic trauma in service is 
conceded.

The Veteran was afforded a VA audiological examination in 
August 2006.  His puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent.  He 
reported military noise exposure due to being in the airborne 
infantry.  He was diagnosed with left hear sensorineural 
hearing loss, but there was no hearing loss diagnosed in the 
right ear. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is no evidence of record showing that the Veteran 
currently has any right ear hearing impairment that warrants 
service connection under VA standards, including within any 
presumptive period.  The August 2006 audiological examination 
did not show a hearing loss disability as defined by VA 
regulation.  Service connection cannot be granted as the 
audiometric findings and speech discrimination scores did not 
show hearing loss disability as defined by VA regulation.  
38 C.F.R. § 3.385.  

The Board acknowledges that the October 1995 examination 
showed right ear hearing loss as defined by VA regulation.  
However, subsequent evidence does not show any continuity of 
symptomatology.  There is no other evidence except for that 
examination that shows right ear hearing loss as defined by 
VA regulation.  Subsequent evidence does not show that the 
right ear hearing loss recorded in October 1995 continued 
after that date.  On the contrary, as noted above, the most 
recent evidence of record, that of the August 2006 VA 
examination, does not show right ear hearing loss as defined 
by VA regulation.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  In other words, the evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed.  Here, there is no competent 
medical evidence that shows current right ear hearing loss as 
defined by VA, nor any continuity of symptomatology since 
service.  There is no indication that any hearing loss 
documented in October 1995 was other than transitory.  

The Board acknowledges the Veteran's complaints of right ear 
hearing loss.  The Veteran is competent to testify regarding 
his ability to hear.  Competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Veteran is not an audiologist, and is 
not competent to testify regarding the degree of his hearing 
loss.  The Board also acknowledges the Veteran's request for 
another examination in August 2009, but finds that without 
competent medical evidence showing current right ear hearing 
loss as defined by VA, another examination is not warranted.

The Board acknowledges the Veteran's belief that he has right 
ear hearing loss related to his military service.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a hearing loss disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
right ear hearing loss that is traceable to disease, injury, 
or in-service noise exposure, incurred in or aggravated 
during active military service.

In reaching its decision, the Board was cognizant of VA's 
heightened duty to consider the benefit-of-doubt doctrine, 
and to explain its decision, in light of the Veteran's STRs 
being incomplete.  See Russo, supra.  In this regard, as 
explained fully above, the evidence does not show current 
right ear hearing loss as defined by VA.  Accordingly, 
service connection must be denied.



ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


